Citation Nr: 0020973	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to January 
1956.

Service connection was granted for a left shoulder disorder 
by a June 1956 rating decision.  A noncompensable (zero 
percent) disability rating was assigned, effective January 6, 
1956.  Thereafter, a 10 percent disability rating was 
assigned by a December 1977 rating decision, effective 
September 13, 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  By this decision, the RO denied 
service connection for a right wrist disorder as not well 
grounded, and assigned a 20 percent rating for the veteran 
left shoulder disorder, effective September 16, 1997.  

The veteran provided testimony at a personal hearing 
conducted before the RO in March 1999, a transcript of which 
is of record.

The veteran's left shoulder claim is addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has stated that he injured his right wrist 
while on active duty, and that he received surgery on his 
wrist at the same time as the in-service left shoulder 
surgery.

2.  At an October 1997 VA examination, the veteran was found 
to have a scar on the right forearm and diagnoses included 
mild neuropathy right superficial nerve secondary to prior 
distal forearm incision.

3.  Nothing shows that the October 1997 VA examiner reviewed 
the veteran's claims file in conjunction with the 
examination, to include the service medical records.

4.  The veteran was noted as having a scar on his right 
forearm and on his right wrist at the time of his entry into 
service.

5.  The service medical records contain several entries 
concerning the veteran's left shoulder surgery; however, 
nothing in these records shows any treatment, including 
surgery, for right wrist problems during the veteran's period 
of active duty.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right wrist disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A right wrist disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  In the January 1998 rating decision, the RO 
denied service connection for a right wrist disorder as not 
well grounded.  The RO found that no chronic disability 
subject to service connection was shown in the service 
medical records or any other evidence reviewed.

The veteran's upper extremities were clinically evaluated as 
normal on his June 1952 enlistment examination.  It was also 
noted that the veteran had a small scar on the posterior 
surface of his right forearm, and a scar on the right wrist.  
At the time of this examination, the veteran reported that he 
had never experienced arthritis or rheumatism; bone, joint, 
or other deformity; or loss of arm, leg, finger, or toe.  The 
service medical records indicate that the veteran was treated 
for a dislocated left shoulder in August 1952.  It is noted 
that the August 1952 records originally stated that it was 
the right shoulder, but were corrected to show that it was, 
in fact, the left shoulder.  The records also indicate that 
the veteran was treated for a lesion on the right arm in 
April 1954.  In September 1954, the veteran underwent 
surgical repair of the left shoulder.  Nothing in the records 
concerning this left shoulder surgery indicates that the 
veteran also received surgery on his right wrist.  
Furthermore, the service medical records show no diagnosis of 
or treatment for a chronic right wrist disorder during the 
veteran's period of active duty.  On his December 1955 
separation examination, the veteran's upper extremities were 
clinically evaluated as normal.  Regarding interval history, 
it was noted that the veteran experienced a right shoulder 
dislocation in August 1952, and a left shoulder dislocation 
in September 1954.

No disability of the right wrist was noted on VA medical 
examinations conducted in April 1956, November 1977, and 
August 1987.  

In a September 1997 statement, the veteran, among other 
things, submitted a claim of service connection for a right 
wrist disorder.  He asserted that he had had surgery on the 
wrist in 1953, while in the military, and that he still had 
problems with the wrist.

The veteran underwent a VA examination of the joints in 
October 1997.  At this examination, the veteran reported that 
he injured by his left shoulder and his right wrist in 1953 
when he fell while aboard ship, struck a hatch, and 
dislocated his left shoulder.  The veteran reported that he 
also struck his right wrist and complained of chronic pain in 
the wrist since the injury.  Additionally, he reported that 
he had had surgery on the left shoulder as well as the right 
wrist that same year.  Nothing indicates the examiner 
reviewed the veteran's claims file, to include the service 
medical records, when this examination was conducted.  
Examination of the right wrist revealed, among other things, 
a 5 cm longitudinal radial scar over the distal right 
forearm.  Following examination of the veteran, the 
examiner's diagnoses included mild neuropathy right 
superficial nerve secondary to prior distal forearm incision.  
Moreover, the examiner stated that there was no objective 
evidence of other significant right wrist pathology.  

X-rays taken in conjunction with the October 1997 VA 
examination showed no evidence of active bone or joint 
pathology.  Also, there was no evidence of recent fracture, 
dislocation, or major degenerative changes noted.  

Also on file are various VA medical treatment records which 
cover a period from August 1985 to January 1999.  These 
records show treatment for various medical conditions, 
including the service-connected left shoulder disorder.  
Further, these records show complaints of right wrist pain in 
September and October 1997.  Records dated in January 1999 
note that the veteran reported a history of surgery to his 
left shoulder and both wrists in 1953.

At the March 1999 personal hearing, the veteran testified 
that he injured his right wrist during service, and described 
the circumstances thereof.  He testified that it was a 
different injury from the left shoulder dislocation.  
However, when he had the left shoulder surgery, the physician 
also operated on his right wrist.  The veteran testified that 
he had no problems with his right hand prior to service, and 
that he had no problems after this purported surgery until 
recently.  It is noted that the veteran identified a 2 and 1/2 
inch scar on his right wrist as being the residual of his 
purported in-service surgery.  The veteran also described his 
current left shoulder symptomatology.

Also on file is a March 1999 lay statement from the veteran's 
son.  He asserted that he wrote this statement to verify his 
father's service injuries to his shoulder and wrist.  
Further, he stated for that as long as he had known his 
father and was old enough to know better, almost 40 years, he 
had seen these injuries and had been aware of their origin.

In an April 1999 Supplemental Statement of the Case/Hearing 
Officer's Decision service connection for a right wrist 
disorder continued to be denied as not well grounded.  The 
Hearing Officer noted that the service medical records did 
not show that the wrist was operated upon during active duty, 
and that a wrist disorder was not shown at separation.  
Additionally, it was noted that when he was inducted into 
service, a scar was noted on the right lower arm.  Further, 
there was no mention made of any wrist surgery during the 
three month period of hospitalization for the left shoulder 
surgery.  It was also noted that the separation examination 
did not mention the wrist, nor did the veteran on several 
applications for benefits prior to the current claim.  
Therefore, the Hearing Officer stated that it appeared that 
there was an injury or surgical scar on the wrist prior to 
service.  As there was no evidence of injury or any other 
problem regarding the wrist in service, the claim was not 
well grounded.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
right wrist disorder is well grounded.  As a general rule, a 
veteran's account of what occurred during service is presumed 
credible for the purpose of determining whether his claim is 
well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  This includes the 
veteran's account of an injury and surgery of the right wrist 
during service.  Further, a current right wrist disability 
was diagnosed by the October 1997 VA examiner.  Specifically, 
mild neuropathy right superficial nerve secondary to prior 
distal forearm incision.  As the only surgery to the right 
wrist noted on this examination was the veteran's account of 
in-service surgery, the examiner's finding that the 
disability was secondary to prior distal forearm incision 
does provide the requisite medical nexus.  Thus, the claim is 
well grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
a right wrist disorder does not end with the finding that the 
case is well grounded.  In determining that the veteran's 
claim is well grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well 
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

In the instant case, there is no medical evidence that the 
veteran received any post-service treatment for a right wrist 
disorder until many years after discharge.  The veteran's own 
testimony confirms this finding.  As the United States Court 
of Appeal for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court') has pointed out, "in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity."  Savage, 10 Vet. 
App. at 496.

The June 1952 enlistment examination showed that the veteran 
was noted to have a scar on his right forearm and on his 
right wrist at the time of his entry into service.  The 
October 1997 VA examination report shows that the examiner 
findings were based, in part, by the fact that the veteran 
was shown to have a 5 cm scar on the right forearm on 
physical examination.  Thus, the evidence supports the 
finding that the right wrist disorder was a preexisting 
condition.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  

Regarding the veteran's account of surgery to the right wrist 
during service, the Board notes that the service medical 
records concerning the veteran's in-service surgery for his 
left shoulder do not show that the veteran also had surgery 
for his right wrist disorder at that time.  Furthermore, 
nothing in the service medical records indicates that the 
veteran was ever diagnosed with or treated for a chronic 
right wrist disorder during his period of active duty.  Thus, 
there is no evidence that a preexisting right wrist disorder 
increased in severity during service.  In short, the 
disability was not aggravated by service. 

To the extent the veteran contends he did not have a 
preexisting right wrist problem, the Board finds that the 
preponderance of the evidence is against a finding that a 
chronic disability was incurred during service.  As noted 
above, nothing on file shows that the October 1997 VA 
examiner reviewed the veteran's claims file in conjunction 
with examination, to include the service medical records.  
Since there is no evidence in the service medical records to 
support the veteran's account of in-service surgery on the 
right wrist, the Board concludes that the credibility of this 
account is questionable.  As such, the opinion of the October 
1997 VA examiner relating the disability to service is 
deficient, and does not support a grant of service connection 
in the instant case.  Furthermore, as the Board has 
determined that the veteran's account is questionable, any 
medical opinion relating the current right wrist disorder to 
service which relied upon that account would also be 
insufficient to warrant a grant of service connection.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim, and that no further 
development is warranted in order to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The veteran's claim of entitlement to service connection for 
a right wrist disorder is well grounded.  To this extent 
only, the appeal is granted.

Entitlement to service connection for a right wrist disorder 
is denied.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claim for an increased evaluation for his left 
shoulder disorder is well grounded.  Because the claim is 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, for the reasons stated below, the Board 
concludes that additional development is necessary in order 
to comply with the duty to assist.

As noted above, the veteran underwent a VA examination of the 
joints in October 1997, which included evaluation of his left 
shoulder disorder.  There have been no subsequent 
examinations for disability evaluation purposes.  In 
statements dated in March and July 2000, the veteran's 
representative contended that, given the length of time since 
the last VA examination, the evidence on file is too stale to 
represent the current severity of the left shoulder disorder.  
Thus, the representative asserted that the case should be 
remanded for a new examination.  As these statements tend to 
indicate that the veteran's left shoulder disorder has 
increased in severity since the last examination, the Board 
concurs that the case should be remanded for a new 
examination.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
shoulder disorder.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of his left shoulder 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination. 

3.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



